Citation Nr: 1618541	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-23 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD).
 
2.  Entitlement to service connection for a respiratory disorder, claimed as chronic bronchitis, to include as secondary to GERD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from September 1986 to September 1989. 

This matter comes before the Board of Veterans' Appeals  (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In March 2015, the Board remanded the claims for additional development.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a gastrointestinal disorder, or a respiratory disorder, as a result of his service.


CONCLUSION OF LAW

A gastrointestinal disorder, and a respiratory disorder, were not caused by service, and are not related to service.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a gastrointestinal disorder, claimed as GERD, and for a respiratory disorder, claimed as chronic bronchitis, to include as secondary to GERD.  

In September 2008, the Veteran filed his claim.  In April 2009, the RO denied the claims, which it characterized as claims for service connection for acid reflux gastric problems, and bronchitis.  The Veteran has appealed.  

In order to avoid any prejudice to the appellant, the Board has recharacterized the issues broadly, as stated on the cover page of this decision.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The Board notes that in its April 2009 rating decision, the RO denied a claim for service connection for sleep apnea.  The Veteran did not appeal the RO's decision as to sleep apnea, it became final as to that issue, and that issue is therefore not before the Board at this time.  See 38 U.S.C.A. § 7105 (c) (West 2014 & Supp. 2105).  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Ulcers, peptic (gastric or duodenal) are a chronic disease for which service connection may be established under 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1339-40.

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  

The Veteran's service treatment records show that beginning in 1986, he received several treatments for respiratory symptoms.  His diagnoses included ARD (acute respiratory distress), URI (upper respiratory infection), and bronchitis.  Chest X-rays, taken in September 1986 and October 1988, were essentially negative.  A November 1988 report notes that the Veteran had a two-year history of smoking 11/2 packs of cigarettes per day.  

With regard to the claim for a gastrointestinal disorder, the Veteran's service medical records show that in November 1988, he sought treatment for abdominal pain and diarrhea.  The following day, he returned after passing out twice and experiencing pain in the epigastric area.  He returned the next day, and was assessed with dyspepsia; however, he was admitted to the hospital several days later.  Overall, his diagnoses included PUD (peptic ulcer disease), and gastroenteritis.  

A September 1987 examination report shows that his lungs and chest, and abdomen, were clinically evaluated as normal; there were no relevant complaints, findings, or diagnoses noted.  The Veteran's separation examination report, dated in July 1989, does not note any relevant complaints, findings, or diagnoses.  The associated "report of medical history" shows that the Veteran indicated that he had a history of shortness of breath, pain or pressure in chest, chronic cough, and "stomach, liver, or intestinal trouble," and that he indicated that he did not have a history of frequent indigestion.  

As for the post-service medical evidence, it includes VA and non-VA reports, and reports from the Social Security Administration (SSA).

VA reports show that in September 1989, the Veteran was treated for a subacute respiratory congestion syndrome, rule out chemical etiology.  He reported that he worked with chemicals at his job, to include "a black liquor and "caustic acid."  A chest X-ray was normal.  In April 1990, he was treated for bronchitis, with another assessment noting URI.  A pulmonary function study was normal; it contains a provisional diagnosis of COPD (chronic obstructive pulmonary disease) secondary to industrial agent exposure.  Between 1990 and 1992, he was treated for respiratory symptoms on several occasions, with diagnoses of bronchitis, URI, and "bronchitis vs. pneumonia."  

The next relevant medical evidence is dated about 16 years later.  Specifically, beginning in 2008, his "problem lists" include some notations of chronic bronchitis, and GERD (gastroesophageal reflux disease) with use of medications that includes Ranitidine.  A September 2008 VA chest X-ray report notes granulomatous calcifications, calcified lymph nodes, and contains an impression of mild overinflated lungs and no acute cardiopulmonary changes.

An April 2015 report notes a history of smoking three packs of cigarettes per day for 10 years, with cessation of smoking 23 years before.  This evidence also shows obstructive sleep apnea, and morbid obesity, since at least 2005.  

A decision of the SSA, dated in December 2009, shows that the SSA determined that the Veteran was disabled as of January 2008.  His primary diagnosis was sleep-related breathing disorders.  His secondary diagnosis was organic mental disorders (chronic brain syndrome).  

A VA esophageal conditions disability benefits questionnaire (DBQ), dated in April 2015, shows the following: the examiner indicated that the Veteran's VBMS e-folder documents and VistaImaging documents had been reviewed, along with military service treatment records, VA treatment records, and civilian medical records.  The Veteran reported being hospitalized twice during service for severe abdominal pain, and having acid reflux.  He was unable to describe the particular symptoms related to his documented inservice complaints involving gastroenteritis, dyspepsia, gastritis, and peptic ulcer disease; he later reported having diarrhea and multiple watery stools during service, which have continued, although his symptoms have improved with the use of Zantac.  The Veteran reported eating antacids (TUMS and Maalox) in service, and taking hot soaks to alleviate his symptoms.  He also reported having throat and chest pain during service, with radiation of pain into his right arm.  He reported that he continued to experience issues requiring use of TUMS, Rolaids, and Pepto Bismol after separation from service until about 2004 - 2005.  He stated he began using omeprazole for about two years beginning in 2008.  He also reported starting use of Ranitidine in 2008, which he continues to use.  He stated that he currently had acid reflux three to four times per week, which disturbed his sleep at times, nausea three to four times per month, and that his symptoms worsened after eating greasy foods, stress, exertion, exercise, or bending forward.  

The examiner summarized the Veteran's relevant inservice and post-service treatment.  The diagnosis was GERD, with a date of diagnosis of June 2006.  The examiner stated that, based on conflicting diagnoses during service in a relatively short time frame, as well as lack of any confirmatory testing for diagnoses of gastritis and peptic ulcer disease, she was unable to speculate on the exact etiology of the Veteran's symptoms during service.  However, the post-service treatment records dated from 1989 to June 15, 2006 were silent regarding a confirmed diagnosis of GERD i.e., a chronic medical condition, or ongoing chronic progressive complaints of a GI (gastrointestinal) condition.  Records dated between January 1998 and June 2005 reflect an acute illness that was likely viral, and not a chronic condition for disability.  The only current GI diagnosis is GERD.  Therefore, it is less likely than not (less that 50 percent probability) that the GERD diagnosed in 2006 was a continuation of the GI issues documented in service in 1988, in the absence of chronic progressive complaints. 

A VA respiratory conditions DBQ, dated in April 2015, shows the following: the examiner was the same one who performed the Veteran's April 2015 esophageal conditions DBQ.  She indicated that the Veteran's VBMS e-folder documents and VistaImaging documents had been reviewed, along with military service treatment records, VA treatment records, and civilian medical records.  The Veteran reported an onset of issues with chronic bronchitis during service, and that he was diagnosed with ARD, with recurrent but improved episodes since being started on bipap (sleep apnea) therapy.  He also reported that he had been diagnosed with environmental allergies which caused a shortness of breath, and that he had a history of smoking for 12 years, three to four packs of cigarettes per day, until he quit in about 1992.  He reported having current symptoms with fewer infections, but that he has chest tightness, and dyspnea with exposure to pollen, mowing grass, burning fumes, and smoke.  The examiner summarized the Veteran's relevant inservice and post-service treatment.  The diagnoses were chronic bronchitis, with a date of diagnosis of September 2008, severe obstructive sleep apnea, with a date of diagnosis of 2005, and sinusitis, with a date of diagnosis of 2009.  A 2008 VA chest X-ray was noted to indicate changes of mild COPD.  An April 2015 pulmonary function test was noted to show normal spirometry without significant bronchodilator response.  

The examiner concluded that it is less likely than not (less than a 50 percent probability) that the Veteran's respiratory disorder is causally or etiologically due to service or had its onset during service.  The examiner explained that the post-service treatment records are silent regarding a diagnosis of chronic bronchitis until the Veteran's self-reports of this diagnosis to a VA provider in September 2008, and that she was unable to confirm a diagnosis of chronic bronchitis prior to the Veteran's self-reported diagnosis at that time.  A 1989 chest X-ray was normal, with subsequent X-rays showing COPD changes.  Both VA and non-VA records dated prior to 2008 are silent for a diagnosis of chronic bronchitis, or a chronic respiratory condition other than sleep apnea.  

The examiner further stated that the Veteran's respiratory disorder had not been caused or aggravated beyond its natural progression by GERD.      

The Veteran has asserted that he has had ongoing respiratory and gastrointestinal symptoms since his service.  As noted supra, there is about a 16-year gap in the medical evidence during which time no relevant symptoms or conditions are shown.  The claims file includes a great deal documentation from VA and non-VA records which show that the Veteran has received extensive treatment for complaints of memory loss/impairment, and other cognitive symptoms.  See e.g., report from R.B., M.D, dated in June 2008.  His diagnoses include somatoform disorder, conversion disorder, and cognitive disorder NOS (not otherwise specified).  A December 2009 decision of the SSA shows that the SSA determined that the Veteran was disabled as of January 2008, with a secondary diagnosis of organic mental disorders (chronic brain syndrome). 

Given the foregoing, the Board finds the Veteran is not an accurate historian of this disability.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

The Veteran's service treatment records show that a number of treatments for respiratory symptoms, with diagnoses  that included ARD, URI, and bronchitis.  With regard to gastrointestinal symptoms, between November and December of 1988, he was treated for abdominal pain and diarrhea.  His diagnoses included dyspepsia, PUD, and gastroenteritis.  Although the Veteran complained of relevant symptomatology upon separation from service, his July 1989 separation examination report does not note any relevant complaints, findings, or diagnoses.  The Board further notes that chest X-rays, taken in September 1986 and October 1988, were essentially negative.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a). 

Following separation from service, the Veteran was treated for respiratory symptoms between 1989 and 1992, with his initial treatment noted to be in association with exposure to chemicals at his job.  During this time frame, he has also reported a history of heavy smoking.  A 1989 VA chest X-ray was normal.
 
Thereafter, for both claims, there is about a 16-year gap in any relevant treatment, until 2008, at which time he was noted to have chronic bronchitis, and GERD.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).  

The Veteran has been found not to be an accurate historian, and the Court has made it clear that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In any event, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) in association with these claims, and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker.  There is no competent opinion in support of either of the claims.  The only competent opinions of record are the April 2015 VA opinions, which weigh against the claims.  These opinions are considered highly probative evidence against the claims, as these examination reports show that the examiner had reviewed the Veteran's  service and post-service medical records, and as these opinions are accompanied by sufficient rationales.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board therefore finds that service connection for a gastrointestinal disorder, and a respiratory disorder, is not warranted.  

To the extent that the Veteran has asserted that service connection is warranted for chronic bronchitis as secondary to GERD, there is no competent opinion of record in support of this argument.  In any event, in this decision the Board has determined that service connection is not warranted for GERD.  Service connection is currently only in effect for residuals of a left big toe injury to include toenail removal and tinea pedis.  Therefore, GERD is not an underlying service-connected disability upon which his secondary service connection claim may be based, and service connection may not be granted on this basis.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issues on appeal are based on the contentions that service connection is warranted for a gastrointestinal disorder, and a respiratory disorder.  Although an appellant is usually competent to report the presence of gastrointestinal and respiratory symptoms, the Veteran has been found not to be an accurate historian.  In addition, the claimed disabilities are not the types of condition that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders, and determine their etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Veteran's service treatment reports and the post-service medical records have been discussed.  Chronic condition is not shown during service, or until years after service.  Neither claimed condition is not shown to have been caused or aggravated by a service-connected disability.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service, or due to a service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via a letter dated in September 2008.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and SSA records.  He has been afforded examinations, and etiological opinions have been obtained.  

In March 2015, the Board remanded these claims.  The Board directed that the Social Security Administration be contacted and any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits be obtained.  This has been done.  The Board further directed that VA treatment records dated from March 1992 to July 2009 and from July 2010 to date be obtained, and this has been done.  

Finally, the Board directed that the Veteran be afforded VA examinations, and that etiological opinions be obtained.  In April 2015, the was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a gastrointestinal disorder, and a respiratory disorder, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


